Citation Nr: 1501308	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-20 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, which may lead to coronary artery disease.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the VA RO in St. Petersburg, Florida. 


FINDINGS OF FACT

1.  Diabetes mellitus, type II is not shown by the evidence of record to have manifested within 1 year of discharge from service, nor is diabetes mellitus, type II shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, to include in-service exposure to Agent Orange.

2.  Hypertension is not shown by the evidence of record to have manifested within 1 year of discharge from service, nor is hypertension shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, to include in-service exposure to Agent Orange, or to a service-connected disability.

3.  Hyperlipidemia is a laboratory finding and is not a disease or injury within the meaning of applicable legislation.

4.  Hypothyroidism is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, to include in-service exposure to Agent Orange.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service, and may not be presumed to have been caused by service.  See 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Hypertension was not incurred in or aggravated by active service, may not be presumed to have been caused by active service, and was not caused or aggravated by a service-connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  The claim of service connection for hyperlipidemia is denied for lack of entitlement under the law.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(c) (2014). 

4.  Hypothyroidism was not incurred in or aggravated by active service, and may not be presumed to have been caused by active service.  See 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)
	
With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters from February 2009 and May 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Board notes that there is no competent evidence linking the Veteran's claimed disabilities to service, and no lay evidence of continuity of symptomatology suggesting an association to service.  The Veteran has indicated that exposure to Agent Orange or herbicides resulted in his claimed disabilities, and that, in the alternative, his diabetes mellitus, type II resulted in his hyperlipidemia and hypertension.  However, as will be discussed in greater below, the Board finds no credible evidence of Agent Orange exposure while on active duty. 

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having tinnitus and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, the Veteran's service treatment records contain no evidence of treatment for or complaints of diabetes mellitus, type II, hyperlipidemia, hypothyroidism, or hypertension, nor has the Veteran proffered lay statements indicating that he has had continuous symptoms of these disabilities since his active duty.  Thus, as there is no competent evidence suggesting an association between his current symptoms or disabilities and service, and no lay evidence as to the presence of symptomatology in service or the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that VA examination or opinion is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As diabetes mellitus and hypertension are each listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issues of diabetes mellitus and hypertension.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, all chronic B-cell leukemias, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the December 2014 Appellate Brief Presentation, the representative indicated that the Veteran has diabetes mellitus, type II, hypertension, hyperlipidemia, and hypothyroidism, all due to in-service exposure to herbicides.  In his November 2009 notice of disagreement (NOD), the Veteran asserted that his duties aboard the USS Bon Homme Richard exposed him to herbicides just off the coast of south Vietnam.  He asserted that he assisted the USS Forrestal when it had an on board explosion and fire.

Additionally, the Veteran has indicated that he has hypertension and hyperlipidemia as secondary to diabetes mellitus, type II.  

A review of the service treatment records reveals no complaints, treatment, or diagnoses of hypertension, hyperlipidemia, hypothyroidism, or diabetes mellitus, type II.

Post-service medical evidence documents that the Veteran has current diagnoses of diabetes mellitus, type II, hypertension, hyperlipidemia, and hypothyroidism.  In a June 2007 private medical record, a physician assistant certified that the Veteran has type II diabetes, hypertension, hypothyroidism, and hyperlipidemia.  He further indicated that the Veteran's hypertension was more likely than not caused by the diabetes.  The physician assistant recommended that the Veteran be service connected by the VA for these conditions as related to his presumed exposures to Agent Orange while stationed off the coast of South Vietnam in the United States Navy. 

As an initial matter, the Board notes that hyperlipidemia is considered to be a laboratory result and not a disability for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Accordingly, by law, the claim of service connection for hyperlipidemia must be denied for lack of entitlement under the law, as this condition is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  38 C.F.R. § 3.303(c) (2014).  The relevant facts with regard to this claim are not in dispute.  It is the law, not the evidence, which is dispositive of the claim for service connection for hyperlipidemia.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).
With regard to the remaining claims on appeal, there is no evidence of record reflecting that the Veteran had diabetes mellitus or hypertension to a compensable degree within 1 year of separation from active duty service.  As such, service connection is not wanted on a presumptive basis under 38 C.F.R. § 3.309(a).  

With regard to granting service connection on a presumptive basis as related to in-service exposure to Agent Orange or herbicides, the Board notes that the evidence of record does not reflect that the Veteran served in the Republic of Vietnam.  Specifically, the Veteran's DD-214 Form does not reflect that he served in the Republic of Vietnam.  In an August 2007 response to a request regarding the Veteran's claimed service in Vietnam, the National Personnel Records Center (NPRC) indicated that it was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  The Veteran served aboard the USS Bon Homme Richard CVA-31, which was in the official waters of the Republic of Vietnam from April 17, 1967, to May 1, 1967; from June 1, 1967, to June 18, 1967; and from June 27, 1967, to July 31, 1967. 

Moreover, VA attempted to verify the Veteran's reported exposure to Agent Orange or herbicides through the Defense Personnel Records Information Retrieval System (DPRIS).  A May 2009 response from DPRIS indicated that the 1967 command history for the USS Bon Homme Richard had been reviewed.  The history revealed that the USS Bon Homme Richard departed Naval Station (NS) San Diego, California, on January 26, 1967, for a Western Pacific (WESTPAC) deployment.  The USS Bon Homme Richard conducted Special Operations periods on Yankee Station in the Gulf Tonkin from February 26 to March 22; April 17 to May 8; May 16 to June 19; and June 27 to July 31, 1967.  During this deployment, the ship made Ports of Call in Subic Bay, Republic of the Philippines, Sasebo and Yokosuka, Japan, as well as Hong Kong.  The ship arrived at NS San Diego, California, on August 25, 1967, and did not deploy overseas for the remainder of the year.  According to the National Archives and Records Administration (NARA), College Park, Maryland, and the National Historical and Heritage Command (NHHC), Washington, DC, command histories and deck logs and muster rolls/personnel diaries are the only administrative records produced by commissioned U.S. Navy ships during the Vietnam War that are permanently retained.  These records do not normally annotate individuals arriving or going ashore on a routine basis.  The deck logs may indicate aircraft or boats arriving/departing but do not list passengers by name, unless that individual is a very important person or high-ranking officer.  Also, the deck logs do not normally list the destinations of these aircraft and vessels.  Logbooks maintained aboard river boats or launches were not considered permanent records.  Information regarding the duties and assignment requiring the Veteran to go ashore in the Republic of Vietnam may be in his Official Military Personnel File.  

The Board notes that the May 2009 response from DPRIS gives no indication that the Veteran ever stepped foot onto Vietnam.  Additionally, the claims file contains some of the Veteran's personnel records, none of which reflect that the Veteran had service on land in Vietnam.  While it is unclear whether all of the Veteran's personnel records have been obtained, the Board notes that a request for additional personnel records would be unlikely to further the Veteran's claim, as the Veteran himself has not asserted that he went ashore onto Vietnam, but instead appears to be claiming that his presence in the waters near the coast of Vietnam exposed him to herbicides.

With regard to these assertions, the Board notes that "service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam.  38 C.F.R. § 3.313 (2014).  However, the VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that the term "service in Vietnam" does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  Additionally, there is no presumptive service connection for claims based on servicing or working on aircraft that flew bombing missions over Vietnam.  See VA Fast Letter 09-20 (May 6, 2009).  A showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.
Therefore, as there is no evidence that the Veteran had actual duty or visitation in Vietnam, and the Veteran himself has asserted that his closest contact to Vietnam was his service on a ship off the coast of Vietnam, in-service exposure to herbicides or Agent Orange cannot be conceded.  As such, service connection cannot be granted for any of the claimed disabilities as presumptively associated with in-service exposure to Agent Orange or herbicides.

The Board acknowledges the June 2007 private medical record recommending that the Veteran be service connected by the VA for his conditions as related to his presumed exposures to Agent Orange while stationed off the coast of South Vietnam in the United States Navy.  However, this statement appears to be based on "presumed exposures to Agent Orange."  As discussed above, the Veteran is not presumed to be exposed to Agent Orange.  There is no verification of his alleged in-service Agent Orange exposure.  As such, the Board finds this opinion is not probative. 

With regard to granting service connection on a direct basis for diabetes mellitus, type II;  hypertension, which may lead to coronary artery disease; and hypothyroidism, there is no medical evidence or lay evidence of record reflecting that the Veteran had these disabilities in service, and no probative medical opinion has related current diagnoses of such disabilities directly to service.  Moreover, the Veteran has not described a continuity of relevant symptomatology since service, nor has he indicated that any of these disabilities are due directly to his active duty service.  Further, he did not date his symptoms pertaining to these claimed disabilities back to service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, service connection cannot be granted on a direct basis for these claimed disabilities. 

With regard to granting service connection on a secondary basis, as discussed above, the Board has found no basis for granting service connection for diabetes mellitus, type II.  As such, service connection cannot be granted for any of the remaining claimed disabilities on appeal as secondary to diabetes mellitus, type II.

The Board acknowledges the Veteran's contentions that he should be granted service connection for his disabilities as a result of his active duty service.  However, the Veteran, as a layperson, is not capable of linking a current diagnosis of diabetes mellitus, hypertension, or hypothyroidism to alleged, unverified exposure to Agent Orange from service on a ship near the coast of Vietnam.  There is no indication in the claims file that he has medical training or expertise in endocrine or cardiovascular disorders, or in the effects of Agent Orange exposure, which would render him competent to make such a link, as such a relationship is not obvious to a lay observer. 

Therefore, as the probative evidence of record does not reflect that the Veteran developed diabetes mellitus, type II, hypertension, or hypothyroidism during or as a result of service; the Veteran has not maintained a continuity of relevant symptomatology since service; the evidence of record does not support Agent Orange exposure; the Veteran is not competent to link a post-service diagnosis of his claimed disabilities to service or to service on a ship near the coast of Vietnam; and hyperlipidemia is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits, service connection cannot be granted.  

As the preponderance of the evidence is against the claims for service connection for diabetes mellitus, type II, hypertension, and hypothyroidism, the benefit-of-the-doubt rule does not apply, and these claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim of service connection for hyperlipidemia must be denied for lack of entitlement under the law.  38 C.F.R. § 3.303(c) (2014).





ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for hypertension, which may lead to coronary artery disease is denied.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for hypothyroidism is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


